DETAILED ACTION

Claims 1, 2, 5, 6, 57, 58, 60, 63, 64, 66, 70, 81, 82, 88, 92, 93, 96, 104, 105, 108, 122, 123, 142-144, 147, 155, 172, 173 are currently pending.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 5, 6, drawn to a method of treating a subject comprising administering an agent that inhibits copy number, expression level or activity of a biomarker in Table I.

Group II, claim(s) 1, 2, 5, 6, drawn to a method of treating a subject comprising administering an agent that enhances copy number, expression level or activity of a biomarker in Table I.

Group III, claim(s) 57, 58, 60, drawn to a method of determining a subject with or at risk of cancer would benefit from inhibiting the copy number, amount or activity of a biomarker of Table 1.

IV, claim(s) 57, 58, 60, drawn to a method of determining a subject with or at risk of cancer would benefit from enhancing the copy number, amount or activity of a biomarker of Table 1.

Group V, claim(s) 63, 70, drawn to a method for predicting the clinical outcome of a subject afflicted with cancer involving determining the copy number, amount or activity of a biomarker of Table 1.

Group VI, claim(s) 64, 66, drawn to a method of monitoring the progression of a cancer in a subject that has been treated with a therapeutic agent.

Group VII, claim(s) 81, 82, 88, drawn to a method of detecting ADAR1 dependency in a high proliferation cell.

Group VIII, claim(s) 92, 93, 96, drawn to a method of detecting increased IFN signaling pathway activity.

Group IX, claim(s) 104, 105, 108, drawn to a method of treating a subject in need thereof with an effective amount of an ADAR1 inhibitor.

Group X, claim(s) 122, 123, drawn to a method of screening to identify a cancer therapy.

XI, claim(s) 142-144, 147, 155, drawn to a method of identifying the likelihood of a cancer in a subject to be responsive to and ADAR1 inhibitor.

Group XII, claim(s) 172-173, drawn to a method of screening to identify an ADAR 1 inhibitor.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of biomarkers are as follows (e.g., see claim 1): 
The biomarkers listed in Table 1 (Applicant must elect one specific biomarker). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species of agents are as follows (e.g., see claim 2, 5, 6): 
The agents listed in claim 2, 5, 6 (Applicant must elect one specific agent from all of the agents listed in claim 2, 5, 6). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 5, 6, 57, 58, 60, 63, 64, 66, 70, 81, 82, 88, 92, 93, 96, 104, 105, 108, 122, 123, 142-144, 147, 155, 172, and 173.

Reason for Lack of Unity

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-XII lack unity of invention because the groups do not share the same or corresponding technical feature as each Invention is drawn to a different method with different method steps, different intended use, and/or different outcomes or results.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635